                 Case 1:21-cv-00488-SAB Document 9 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ZIA VANG,                                     Case No. 1:21-cv-00488-SAB

12                   Plaintiff,                    ORDER ADVISING PARTIES OF STAY OF
                                                   ACTION PURSUANT TO GENERAL ORDER
13          v.                                     615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                     Defendant.
16

17

18         On March 23, 2021, Zia Vang (“Plaintiff”) filed this action seeking judicial review of a

19 final decision of the Commissioner of Social Security (“Commissioner”) denying an application
20 for disability benefits pursuant to the Social Security Act. On April 9, 2021, a proof of service

21 was filed demonstrating that the defendant has been served with a copy of the summons and

22 complaint.

23         On April 14, 2020, General Order Number 615 issued staying all Social Security actions

24 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

25 Appellate Hearings Operations and may resume preparation of a certified copy of the

26 administrative record.
27 / / /

28 / / /


                                                   1
               Case 1:21-cv-00488-SAB Document 9 Filed 04/12/21 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      April 9, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
